Order entered July 14, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00449-CV

               LEFORCE ENTERTAINMENT, LLC, Appellant

                                       V.

                          ADAM MORGAN, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-21-06091

                                      ORDER

      The reporter’s record in this accelerated appeal has not been filed although

appellant requested it on June 16, 2021. Accordingly, we ORDER Antoinette

Reagor, Official Court Reporter for the 68th Judicial District Court, to file the

record no later than July 26, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Reagor and the parties.


                                            /s/   KEN MOLBERG
                                                  JUSTICE